IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-93,758-01 AND WR-93,758-02


                  EX PARTE RODERICK DELYNN THOMAS, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
 CAUSE NOS. CR03200-HC-1 AND CR03138-HC-1 IN THE 102ND DISTRICT COURT
                       FROM RED RIVER COUNTY


       Per curiam.

                                              ORDER

       Applicant filed these applications for writs of habeas corpus in the county of conviction, and

the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art. 11.07. Under

Article 11.07 of the Texas Code of Criminal Procedure, a district clerk is required to forward to this

Court, among other things, “the application, any answers filed, any motions filed, transcripts of all

depositions and hearings, any affidavits, and any other matters such as official records used by the

court in resolving issues of fact.” Id. at § 3(d); see also TEX . R. APP . P. 73.4(b)(4). The records

forwarded to this Court appear, however, to be incomplete. There are no copies of any plea

documents, or any other documents relevant to the trial court proceedings other than the indictments

and judgments in the record of either case.
                                                                                                  2

       The district clerk shall either forward to this Court the plea papers, including any written

admonishments, stipulations, waivers, judicial confessions and any written plea agreements, or

certify in writing that these documents are not part of the records. The district clerk shall comply

with this order within thirty days from the date of this order.



Filed: May 11, 2022
Do not publish